



BROWN-FORMAN 2013 OMNIBUS COMPENSATION PLAN
EMPLOYEE STOCK-SETTLED STOCK APPRECIATION RIGHT AWARD


Capitalized terms used below have the definitions assigned to them in the
Brown-Forman 2013
Omnibus Compensation Plan (the “Plan”), or as defined herein.


SUMMARY
Participant:
 
Grant Date:
July 28, 2016
First Exercise Date:
May 1, 2019
Expiration Date:
April 30, 2026
Number of Shares:
 
Class of Shares:
Brown-Forman Corporation Class B Common
Grant Price:
$



THIS AWARD (the “Award”), effective as of the Grant Date shown above, represents
the grant of a stock appreciation right under the Plan by Brown-Forman
Corporation, a Delaware corporation (the “Company”), to the Participant named
above, who is an employee of the Company or an Affiliate.


1.    Grant of Stock Appreciation Right. The Company hereby grants to the
Participant a Stock-Settled Stock Appreciation Right (the “SSAR”), subject to
the terms and conditions of the Plan, the Administrative Guidelines to the Plan,
and those set forth in this Award.
2.    Value of the SSAR. The SSAR shall entitle the Participant, upon exercise
of the SSAR (in whole or in part), to receive from the Company an amount payable
in the form of Class B Common Shares determined by multiplying:
A)
the appreciated value of one Class B Common Share, calculated as the Fair Market
Value of one Class B Common Share on the date of exercise minus the Grant Price
as shown above; by

B)
the number of Class B Common Shares with respect to which the SSAR is exercised.
    

3.    Term. Subject to Section 5 below, the term of this Award is for a period
of ten years from the first day of the fiscal year of grant. To exercise the
SSAR, the Participant must remain continuously employed by the Company or an
Affiliate (the “Employer”) for at least three years from the first day of the
fiscal year of grant, except as provided in Section 5 below. Assuming continuous
employment, the SSAR will become exercisable on the First Exercise Date shown
above, and it must be exercised before the close of business on the Expiration
Date shown above. Subject to applicable securities laws, if on the last day of
the term of this SSAR (or, if earlier, the last date on which this SSAR may be
exercised pursuant to Section 5 below) the Fair Market Value of one Share
exceeds the Grant Price shown above, the Participant has not exercised the SSAR
and the SSAR has not otherwise expired, the SSAR shall be deemed to have been
exercised by the Participant on such day and the appropriate number of Shares
shall be issued to the Participant in accordance with Sections 2 and 4 hereof,
or at such later time as would not violate any applicable securities laws.    
Notwithstanding anything to the contrary herein, if the Participant is
terminated for Cause, as defined in the Plan, the SSAR shall expire immediately
as of the date and time that the Participant is notified of the termination and
may not be exercised.
4.    Form of Payment. The Company shall satisfy its obligation upon the
Participant’s exercise of the SSAR (in whole or in part) in Class B Common
Shares based upon the Fair Market Value of the Company’s Class B Common Shares
on the date of exercise, as determined by the Plan Administrator in in
accordance with Section 2.21 of the Plan. Notwithstanding the foregoing, no
fractional Share shall be distributed in settlement of the SSAR, and any portion
of the SSAR which would be settled in a fractional Share shall be treated in
such manner as determined by the Committee not to have adverse financial
accounting treatment or adverse federal income tax treatment pursuant to IRC
Section 409A.
5.    Termination of Employment. In the event the Participant does not remain
continuously employed by the Employer during the term of the SSAR, the following
rules will apply:
A)
Retirement. “Retirement” means termination of employment on or after reaching
age 55 with at least five (5) full years of service, or on or after reaching age
65 with any service. If the Participant terminates employment by reason of
Retirement, this SSAR will continue in force until the earlier of (a) the
Expiration Date; or (b) the end of seven years following the date of Retirement;
provided however, that if the Participant terminates employment by reason of
Retirement during fiscal 2017, the number of Shares subject to this SSAR shall
be prorated based upon the number of whole months worked during fiscal 2017
prior to Retirement (out of a 12 month year), with the remaining portion being
immediately canceled and forfeited. Retirement does not affect the First
Exercise Date of this SSAR.

B)
Death/Disability. If the Participant dies or terminates employment due to
Disability (“Disability” to be determined by the Plan Administrator in its sole
discretion in accordance with Section 2.16 of the Plan), the SSAR will become
immediately exercisable (if not already exercisable) and must be exercised by
the earlier of (a) the Expiration Date or (b) the end of five years following
the date of death or termination of employment due to Disability. If the
Participant dies or terminates employment due to Disability during fiscal 2017,
the number of Shares with respect to which this SSAR shall become exercisable
pursuant to the first sentence of this Section 5(B) shall be prorated based upon
the number of whole months worked during fiscal 2017 prior to death/termination
of employment due to Disability (out of a 12 month year), with the remaining
portion being immediately canceled and forfeited. An exercisable SSAR shall be
exercised by the person(s) named as the Participant’s beneficiary(ies), or, if
the Participant has not named one or more beneficiaries, by whoever has acquired
the Participant’s rights by will or by the laws of descent and distribution.

C)
Involuntary Termination without Cause. A SSAR granted to a Participant whose
employment is involuntarily terminated by the Employer without Cause will
continue in force until the later of (a) twelve months following the date of
termination; or (b) twelve months following the First Exercise Date, but no
later than the Expiration Date; provided however, that if the Participant’s
employment is involuntarily terminated without Cause during fiscal 2017, the
number of Shares subject to this SSAR shall be prorated based upon the number of
whole months worked during fiscal 2017 prior to termination (out of a 12 month
year), with the remaining portion being immediately canceled and forfeited.
Involuntary termination without Cause does not affect the First Exercise Date of
this SSAR.

D)
Voluntary Termination. A SSAR granted to a Participant who terminates employment
voluntarily prior to the First Exercise Date shall expire immediately as of the
date and time of such termination and may not be exercised. A SSAR granted to a
Participant who terminates employment voluntarily on or after the First Exercise
Date shall continue in force until the earlier of (a) the Expiration Date or (b)
the end of thirty days following the date of termination (provided, however,
where necessary, the thirty-day period may be delayed or bifurcated because of
required trading black-out periods).

6.    Change in Control or Potential Change in Control. In the event of a Change
in Control, as defined in the Plan, the First Exercise Date and the
Participant’s rights with respect to the SSAR shall be governed by the terms of
Article 11 of the Plan.
7.    Severance Recipients and Release of Claims. Notwithstanding the provisions
in the Plan or this Award to the contrary, any Participant who is entitled to
the extended time for exercise of this SSAR pursuant to Section 5(A) or Section
5(C) and who is also eligible to receive a cash severance payment from the
Employer shall, as a condition of being afforded the extended exercise period
and of receiving such cash severance payment, be required to execute a general
release waiving all claims, if any, arising from the Participant’s employment or
termination from employment that such Participant may have against the Employer
and its employees, agents and affiliates. The Participant’s failure to execute
such a general release or to allow an executed release to become irrevocable in
accordance with its terms shall render this Award null and void, and the SSAR
shall expire immediately and may not be exercised.
8.    Rights as a Shareholder. The Participant has no rights as a shareholder
(including, but not limited to, the right to receive dividends or dividend
equivalents, or to vote on shareholder issues) with respect to Shares
potentially available upon exercise of the SSAR. Shareholder rights accrue only
to holders of Shares issued and delivered pursuant to exercise of the SSAR.
9.    Restrictions on Transfer. The SSAR may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, the SSAR shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s duly
appointed legal representative.
10.    Recapitalization. If there is any change in the Company’s Shares through
the declaration of Share dividends or extraordinary cash dividends, or through a
recapitalization resulting in Share splits, or through merger, consolidation,
exchange of Shares, or similar corporate transaction, the Plan Administrator
shall adjust the number and class of Shares subject to the SSAR, as well as the
Grant Price, or take other action pursuant to Section 4.4 of the Plan to prevent
dilution or enlargement of the Participant’s rights.
11.    Beneficiary Designation. The Participant, if employed in the United
States, may, from time to time, name any beneficiary or beneficiaries (who may
be named contingently or successively) to whom any benefit under this Award is
to be paid in case of his or her death before he or she receives any or all of
such benefit. Each such designation shall revoke all prior designations by the
Participant, shall be in a form prescribed by the Company, and will be effective
only when delivered during the Participant’s lifetime to the Company at its
executive offices, addressed to the attention of the Compensation Department in
Louisville, Kentucky. Absent a Participant’s proper and timely designation of a
beneficiary under this Section 11, any benefit payable under this Award upon the
Participant’s death shall be paid to the Participant’s surviving spouse, or, if
none, to the Participant’s estate.
12.    Continuation of Employment. This Award shall not confer upon the
Participant any right to continued employment by the Employer, nor shall this
Award interfere in any way with the Employer’s right to terminate the
Participant’s employment at any time. A transfer of the Participant’s employment
between the Employer and any of its subsidiaries, or between any divisions or
subsidiaries of the Employer shall not be deemed a termination of employment.


13.    Tax Consequences. By accepting the SSAR, the Participant acknowledges
that (i) he or she understands that upon either the grant or the exercise of the
SSAR, he or she may recognize adverse tax consequences, and (ii) he or she
understands that the Company may deduct or withhold an amount of Class B Common
Shares, or require the Participant to remit cash to the Company, sufficient to
satisfy minimum Federal, state, local and foreign taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise of the Participant’s rights under this Award. In the case of the
Share withholding described in the preceding sentence, the Company may instead
choose to withhold an amount of Shares greater than the minimum, up to the
amount required to satisfy the Participant’s maximum individual tax rate,
provided updated accounting standards are in effect that would provide the same
treatment for the increased withholding as provided for minimum withholding. The
Participant is encouraged to consult with a qualified tax advisor concerning the
SSAR.
14.    Data Privacy.    As a condition of the grant of the SSAR, the Participant
consents to the collection, use, and transfer of personal data as described in
this paragraph. The Participant understands that the Company and its Affiliates
hold certain personal information about the Participant, including his or her
name, home address and telephone number, date of birth, social security number
or equivalent, salary, nationality, job title, ownership interests or
directorships held in the Company or its Affiliates, and details of all equity
awards or other entitlements to Shares awarded, cancelled, exercised, vested or
unvested (“Data”). The Participant further understands that the Company and its
Affiliates will transfer Data amongst themselves as necessary for the purposes
of implementation, administration, and management of his or her participation in
the Plan, and that the Company and any of its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan. The Participant authorizes them to
receive, possess, use, retain, and transfer such Data as may be required for the
administration of the Plan, in electronic or other form, for the purposes of
implementing, administering, and managing his or her participation in the Plan,
including any requisite transfer to a broker or other third party with whom he
or she may elect to deposit any Shares acquired under the Plan. The Participant
understands that he or she may, at any time, view such Data or require any
necessary amendments to the Data.
15.    Miscellaneous.
A)
This Award and the Participant’s rights under it are subject to all the terms
and conditions of the Plan, as the same may be amended from time to time, as
well as any Administrative Guidelines the Plan Administrator may adopt. The Plan
Administrator may impose such restrictions on any Shares acquired pursuant to
the exercise of the SSAR as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares. The Plan Administrator in conjunction with the Company’s
compliance officer may designate periods during which the SSAR may not be
exercised by Participants.

The Plan Administrator may, in its sole discretion, administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and the SSAR, all of which shall be binding upon the Participant.


B)
Subject to the provisions of the Plan, the Board of Directors may terminate,
amend, or modify the Plan; provided, however, that no such termination,
amendment, or modification of the Plan may in any way adversely affect the
Participant’s rights under this Award, without the written consent of the
Participant.

C)
The Participant agrees to take all steps necessary to comply with all applicable
Federal and state securities law in exercising his or her rights under this
Award.

D)
This Award shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required.

E)
The Company’s obligations under the Plan and this Award, with respect to the
SSAR, shall bind any successor to the Company, whether succession results from a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

F)
To the extent not preempted by Federal law, this Award shall be governed by, and
construed in accordance with, the laws of the State of Delaware.

G)
At all times when IRC Section 162(m) applies, all Awards to Designated Executive
Officers shall comply with its requirements, unless the Plan Administrator
determines that compliance is not desired or necessary for any Award or Awards.
To that end, the Plan Administrator may make such adjustments it deems
appropriate for a specific Award or Awards.

H)
This Award is subject to the terms of the Plan and Administrative Guidelines
promulgated under it from time to time. In the event of a conflict between this
document and the Plan, the Plan document as well as any determinations made by
the Plan Administrator as authorized by the Plan document, shall govern.

I)
In addition, the Participant agrees that the SSAR shall be administered and
settled as required for the SSAR to be deemed not to be deferred compensation
subject to the provisions of IRC Section 409A or the Treasury Regulations
promulgated thereunder. Although the Company intends to take such actions so as
to allow the Award to avoid adverse tax treatment pursuant to Section 409A of
the Code and otherwise, the Company makes no representation to that effect and
expressly disavows any covenant to maintain favorable or avoid unfavorable tax
treatment. The Company shall be unconstrained in its corporate activities
without regard to the potential negative tax impact on the Participant.

J)
THIS AWARD IS SUBJECT TO THE BROWN-FORMAN CORPORATION INCENTIVE COMPENSATION
RECOUPMENT POLICY. BY ACCEPTING THIS GRANT, THE UNDERSIGNED ACKNOWLEDGES THAT HE
OR SHE HAS BEEN PROVIDED WITH A COPY OF SUCH INCENTIVE COMPENSATION RECOUPMENT
POLICY AND UNDERSTANDS THE TERMS AND CONDITIONS THEREOF.

This Award is subject to the terms and conditions of this Agreement.


BROWN-FORMAN CORPORATION


By:     Kirsten Hawley
    Senior Vice President,
    Chief Human Resources Officer




Page 1 of 1
2017 Form


 